DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “feedstock I,” in line 1, it seems like it should be -feedstock,-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the compressed feedstock" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al (US Patent No. 4,274,786) in view of May et al (US Patent No. 5,709,779) and Stolting et al (US Patent No. 3,862,594).
Regarding claim 1:	Svensson discloses a kinetic feed plug screw apparatus, comprising: (a) an inlet (4) that receives a feedstock; (b) an outlet (5) that is in fluid communication with the inlet and that outputs the feedstock; (c) a plurality of sleeves (7-9) joined together and disposed between the inlet and the outlet, the plurality of sleeves including an inlet sleeve (7), a tapered housing sleeve (8), a compression sleeve (part of 9 with screw conveyor within), a dynamic seal sleeve (part of 9 without the screw conveyor, see figure 1); (d) a conveyer screw (2) contained within the plurality of sleeves, the screw having a shaft and threads (3) that are attached to the shaft and spaced at a distance from an inner surface of the plurality of sleeves (See figure 1), the distance between the screw and the interior surface of the plurality of sleeves forming a passage for feedstock to travel from the inlet to the outlet (inherent), wherein the thread pitch of the screw decreases along the screw from the inlet sleeve to the tapered housing sleeve (see figure 1 and column 8, lines 37-40) and the dynamic seal sleeve being free from threads (see figure 1 where the portion of 9 called the dynamic seal sleeve is free from threads); and (e) a plurality of anti-rotation bars (internally fixed baffles, see column 9, lines 43-53) that extends radially between the outer and inner surfaces of the dynamic seal sleeve, each bar including a tip that extends from the inner surface into the passage (the baffles inherently have a portion extending from the inner surface of the sleeve into the passage this portion would be called the tip).
	Svensson fails to disclose a decompression sleeve, the portion of the screw that is contained within the dynamic seal sleeve having at least one cam attached to the shaft and being free from threads, and wherein the thread pitch of the screw increases along the screw from an inlet portion of the decompression sleeve to an outlet portion of the decompression sleeve.
	May teaches a plug screw apparatus similar to Svensson including a decompression sleeve (part of screw after 14a, see figure 1), and wherein the thread pitch of the screw increases along the screw from an inlet portion of the decompression sleeve to an outlet portion of the decompression sleeve (See column 4, lines 50-56).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Svensson with the teachings of May to include a decompression sleeve in order to loosen up the material again (see May column 4, lines 50-56)
	Stolting teaches a plug screw similar to Svensson including at least one cam (14) attached to the shaft (21 see figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Svensson with the teachings of Stolting to include a cam in order to break-up the seal (see Stolting column 3, lines 38-40).
	The examiner notes that having both the decompression sleeve and the cam sleeve as modified above would be necessary, one is needed to first break-up the seal while the other loosens the material it would appear either means by themselves cannot accomplish both tasks efficiently.
	The examiner also notes that while Svensson creates the seal by using 15 this is not necessary and would be replaced by the more simpler system of May or Stolting which use simple compression means to create an effective seal.

Regarding claim 2:
	Svensson modified above teaches the major diameter of the screw decreases from the inlet sleeve to the tapered housing sleeve (see figure 1 where from the beginning of the inlet sleeve to the end of the tapered housing the diameter reduces).

Regarding claim 3:
	Svensson modified above teaches all of the above except explicitly each of the anti-rotation bars includes a flange portion that is opposed from the tip, the flange portion extending from the outer surface of the sleeve, however the examiner notes that the bars must be attached to the sleeve in some manner and a flange would be an art equivalent of the inherent means taught in Svensson.

Regarding claim 4:
	See claims 1-3 addressed above. 

Regarding claim 5:
	Svensson modified above teaches the cam is configured to rotate.
	Svensson modified above fails to explicitly disclose the cam rotates in an opposite direction to the threads of the conveyer screw.  However the examiner notes that it would have been obvious to try to have the cam rotate in the opposite direction since there are only two possibilities and one having ordinary skill in the art would know to try both ways to see which is better for breaking-up the feedstock.

Regarding claim 6:
	Svensson modified above teaches a method of transferring feedstock into a pyrolysis vessel (14, and see column 1, lines 8-13), comprising: receiving the feedstock at an inlet (4); applying positive pressure at the inlet toward an outlet (5) that is in fluid communication with the inlet; moving the received feedstock via a screw conveyor (6) within a plurality of sleeves (7, 8 and 9) that progressively decrease in diameter and pitch prior to a dynamic seal sleeve of the plurality of sleeves (see claim 1 addressed above); reducing rotation of the moved feedstock within the dynamic seal sleeve of the plurality of sleeves, such that a dynamic seal is formed by the feedstock within at least a portion of the dynamic seal sleeve (inherent to the dynamic seal and see next claim); and moving the reduced rotation feedstock via the screw conveyor to the outlet, where the screw conveyer has a plurality of pitches that increase in length prior to an outlet (See claim 11 addressed above).

Regarding claim 7:
	Svensson modified above teaches wherein reducing rotation of the compressed feedstock is via the lack of threads on a portion of the screw conveyor that is contained by the dynamic sleeve (where as seen in figure 1 there are no threads in the dynamic sleeve) and via a plurality of anti-rotation bars that is attached to the dynamic seal sleeve and extends from an inner surface of the dynamic seal sleeve toward the screw conveyor (see claim 1 addressed above where there are anti-rotation bars and these bars inherently work with the lack of threads to reduce the rotation of the feedstock).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dick (US Patent No. 4,881,862)
Peterson (US Patent No. 6,186,060)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762